Exhibit 10.37

UNIVAR USA INC. SUPPLEMENTAL RETIREMENT PLAN

(As Amended and Restated Effective July 1, 2004)

Eighth Amendment

WHEREAS, Univar USA Inc. (the “Company”) sponsors and maintains the Univar USA
Inc. Supplemental Retirement Plan, as amended and restated effective July 1,
2004 and as thereafter amended (the “Plan”); and

WHEREAS, the Plan provides supplemental retirement benefits to certain
individuals who participate in the Univar USA Inc. Retirement Plan (other than
Appendix T of such plan); and

WHEREAS, the Company also sponsors and maintains the Chemcentral Corporation
Retirement Benefit Replacement Plan (“Chemcentral Plan”); and

WHEREAS, the Chemcentral Plan provides supplemental retirement benefits to
certain individuals who participate in Appendix T of the Univar USA Inc.
Retirement Plan; and

WHEREAS, the Company desires to merge the Chemcentral Plan into the Plan (with
the Plan being the surviving plan) effective December 31, 2008; and

WHEREAS, the Company desires to clarify (and in the case of the benefits under
the Chemcentral Plan, amend) the timing of benefit distributions consistent with
the requirements of Section 409A of the Internal Revenue Code; and

WHEREAS, the Company desires to amend the Plan to reflect the additional prior
service credit granted to Richard Orth; and

WHEREAS, the Company has the authority to amend the Plan pursuant to Section 10
of the Plan and to amend the Chemcentral Plan pursuant to Section 5 of the
Chemcentral Plan;

NOW, THEREFORE, effective December 31, 2008, the Chemcentral Plan is hereby
merged into the Plan with the Plan being the surviving plan; and

FURTHERMORE, effective December 31, 2008, the Plan is hereby amended as follows:

1. The Plan is hereby amended to change the phrase “as soon as practicable” to
read “as soon as practicable (and in no event later than 90 days)” in each case
where such phrase occurs. The foregoing does not apply to Appendix F where the
phrase “as soon as practicable” is already followed by such parenthetical.



--------------------------------------------------------------------------------

2. Section 1 of the Plan, Purpose, is hereby amended by adding the following
paragraph to the end thereof:

In addition, to the extent set forth in Appendix F hereto, this Plan shall pay
benefits to certain individuals with accrued benefits under Appendix T of the
Retirement Plan. Such individuals shall not accrue any benefits under portions
of this Plan other than Appendix F, and only the provisions of Appendix F, the
last paragraph of Section 8, and Sections 9 through 18 of this Plan shall apply
to their benefits hereunder.

3. The last paragraph of Section 3 of the Plan, Participation, is hereby amended
in its entirety to read as follows:

Notwithstanding any other provision of the Plan to the contrary, no individual
accruing (or with accrued) benefits under Appendix T of the Retirement Plan
shall accrue a benefit or otherwise be a Participant in this Plan except as
provided in Appendix F hereto. Any vested benefits accrued under Appendix F
shall be determined and paid in accordance only with the provisions of Appendix
F, the last paragraph of Section 8, and Sections 9 through 18 of this Plan, and
not in accordance with any other provisions of the Plan.

4. The following sentence is added to the end of the first paragraph of
Section 5 that immediately follows Section 5(d) of the Plan, Benefit Amount, and
to the second paragraph of Appendix B of the Plan, DIFFERENT BENEFIT FORMULAS
AND TERMS FOR CERTAIN PARTICIPANTS:

Notwithstanding the foregoing, no amendment to Appendix B can be adopted after
December 31, 2008 that would change the form or timing of payment of benefits
under this Plan except to the extent such amendment complies with Code
Section 409A and the regulations thereunder.

5. Section 8 of the Plan, Date and Form of Payment, is hereby amended by adding
the following paragraph to the end thereof:

In this Plan (including, without limitation, Appendix F), the phrase “as soon as
practicable (and in no event later than 90 days)” means that a vested Plan
benefit will be paid or commenced as soon as the administrator of the Plan can
practicably get such payment made or commenced (but in no event later than 90
days), and the Participant or Beneficiary shall have no ability to control or
influence when during that 90 day period the payment is made. In the event such
90 day period crosses from one calendar year to the next, the Participant or
Beneficiary shall have no ability to designate the calendar year in which the
payment will be made. For example, where the Plan says a benefit payment will be
made or commenced “as soon as practicable” after a Participant’s separation from
service, the benefit will be paid or commenced no later than 90 days after the
Participant’s separation from service.



--------------------------------------------------------------------------------

6 Appendix B of the Plan, Different Benefits Formulas and Terms for Certain
Participants, is amended to add the following language to the end thereof:

Richard D. Orth

In calculating Mr. Orth’s benefits under this Plan (i.e., for purposes of the
calculation under Plan Section 5(a) but not 5(b)), he shall be treated as if he
had twenty-one (21) additional years of credited service for purposes of
calculating his accrued benefit under the Plan (to reflect Richard D. Orth’s
additional service credit granted pursuant to his employment agreement with
Univar when it acquired Olympic Chemical Corporation).

7. The first sentence of Appendix C, Benefits for Canadian Plan Participants, is
amended in its entirety to read as follows:

To the extent that, due to its insolvency or other financial or legal
impediment, Univar Canada Ltd. cannot and does not pay a Canadian Plan
Participant a benefit payment that is due and owing to the Canadian Plan
Participant under the Canadian Plan, such payment shall be made under this Plan
within the time period when such payment would have been made by Univar Canada
Ltd. under the Canadian Plan had Univar Canada Ltd. been able to make the
payment.

8. The Plan is hereby amended by adding a new Appendix F to the end of the Plan
to read as follows:

APPENDIX F

BENEFITS FOR CERTAIN INDIVIDUALS WITH ACCRUED BENEFITS UNDER

APPENDIX T OF THE RETIREMENT PLAN

(The Former CHEMCENTRAL Corporation Consolidated Retirement Plan)

1. Participation. Participants with accrued benefits in the Chemcentral
Corporation Retirement Benefit Replacement Plan (“Chemcentral Plan”) as of
December 31, 2008 shall have such accrued benefits (to the extent they are or
become vested) paid through this Univar USA Inc. Supplemental Retirement Plan
(“Plan”) in accordance with this Appendix F. In addition, this Plan shall
provide benefits to any participant in the Univar USA Inc. Retirement Plan
(“Retirement Plan”) who accrues a benefit after December 31, 2008 under Appendix
T of the Retirement Plan and whose benefit under Appendix T of the Retirement
Plan (i) is impacted (i.e., limited) by Sections 401(a)(17) (the annual
compensation limit) or 415 (the maximum annual benefit limit) of the Internal
Revenue Code of 1986, as amended (“Code”), or (ii) is calculated without taking
into account deferrals of compensation under the Chemcentral Executive Deferral
Compensation Plan prior to January 1, 2008, or (iii) did not include prior
service with Southwest Solvent pursuant to Section 3.3(f)(iii) of Appendix T
because the individual was considered a highly compensated employee under Code
Section 414(q). The foregoing shall be considered Participants in the Plan for
purposes of this Appendix F, the last paragraph of Section 8, and Sections 9
through 18 of the Plan. Any vested benefits accrued under this Appendix F shall
be determined and paid in accordance only with the provisions of Appendix F, the
last paragraph of



--------------------------------------------------------------------------------

Section 8, and Sections 9 through 18 of this Plan, and not in accordance with
any other provisions of the Plan (e.g., Sections 1 through 9 or Appendices A
through E). The benefits provided under this Appendix F are subject to Code
Section 409A, and the provisions of this Appendix F shall be interpreted
consistent with the requirements of Code Section 409A and the regulations
thereunder.

2. Benefit Accruals. A Participant’s defined benefit pension replacement benefit
shall be equal to the excess of: (i) the amount of retirement benefit which
otherwise would have been provided for him (or in the event of his death, his
beneficiary) under Appendix T of the Retirement Plan, determined without regard
to the limitations of Code Sections 401(a)(17) and 415 (and by taking into
account any amounts deferred prior to January 1, 2008 under the Chemcentral
Executive Deferral Compensation Plan); over (ii) the amount of retirement
benefit actually provided for the Participant or his beneficiary under Appendix
T of the Retirement Plan. For purposes of determining a Participant’s defined
benefit pension replacement benefit under this Section 2, the amount of
retirement benefit calculated under subsection (i) above shall be determined
taking into account the additional service that would have been credited to him
under Section 3.3(f) of Appendix T of the Retirement Plan if Section 3.3(f)(iii)
did not apply.

3. Vesting in Benefits. A Participant (or his or her beneficiary) shall only be
vested in and entitled to receive a benefit from this Plan to the extent the
Participant is vested in his or her benefits accrued under Appendix T of the
Retirement Plan.

4. Beneficiary. A Participant may from time to time designate a beneficiary for
his or her vested benefits under the Plan (“Beneficiary”) to whom such vested
benefits will be paid in the event of his or her death before complete
distribution of such vested benefits. The Participant shall designate the
Beneficiary by completing and submitting a form or using an electronic
designation method acceptable to Univar and its outside Plan administrator. The
designation must be submitted prior to the Participant’s death to be valid. In
the absence of an effective designation or if a designated Beneficiary does not
survive the Participant, the Participant’s Beneficiary shall be his or her
estate.

5. Calculation and Payment of Benefits. Except as provided in Sections 6 and 7
below, Payment of vested benefits accrued under this Appendix F shall be paid in
seven substantially equal annual installments to the Participant (or, in the
case of a Participant’s death, his or her Beneficiary) commencing as soon as
practicable (and in no event later than 90 days) after the earlier of the date
the Participant dies or separates from service with Univar USA Inc. and its
affiliates. The first installment shall be paid as soon as practicable (and in
no event later than 90 days) after the Participant dies or separates from
service with Univar USA Inc. and its affiliates (whichever occurs first), and
subsequent installments shall be paid on the successive six annual anniversaries
of the date the Participant separated from service or died (whichever occurred
first). The installments shall be substantially equal, and the actuarial lump
sum present value of the installment payments as of the date the first
installment is to be paid shall equal the actuarial lump sum present value on
such commencement date of the Participant’s vested accrued benefit as determined
under Sections 1 and 2 above. The actuarial factors used to calculate actuarial
equivalencies in order to determine the amount of the installment payments (or,
in the case of payments under Section 6 below, the amount of a lump sum payment)
shall be a discount rate of 8.00% per year and applicable mortality table under
Code Section 417(e)(3)(A)(ii)(I).



--------------------------------------------------------------------------------

6. Elections Prior to 2009 For Lump Sum Payments. Notwithstanding the foregoing,
Participants with vested Plan benefits who separated from service prior to
January 1, 2009 and prior to January 1, 2009 elected to receive their first of 7
annual installments in 2008 and the actuarially equivalent present value of
their remaining 6 installments in January 2009 shall receive their first 1/7th
installment by December 31, 2008 and the actuarially equivalent present value of
their six remaining installments in January 2009. Participants with vested Plan
benefits who were employed with Univar USA Inc. or an affiliate thereof on
December 31, 2008 and prior to January 1, 2009 elected to receive their vested
Plan benefits in the form of a single actuarially equivalent lump sum shall
receive such lump sum payment as soon as practicable (and in no event later than
90 days) after they separate from service with Univar USA Inc. and its
affiliates. In the event of the Participant’s death prior to receipt of the lump
sum payment of vested benefits described in this Section 6, such lump sum shall
be paid to the Participant’s Beneficiary as soon as practicable (and in no event
later than 90 days) after the Participant’s death.

7. Internal Revenue Code Section 409A. For purposes of this Plan, “separation
from service” shall have the same meaning as under Code
Section 409A(a)(2)(A)(i). Notwithstanding anything in this Plan to the contrary,
in the event the Participant is considered a “specified employee” subject to the
required six month delay in benefit payments under Code
Section 409A(a)(2)(B)(i), then any benefits that would otherwise be paid under
this Plan as a result of the Participant’s separation from service (as opposed
to death) within the first six (6) months after such Participant’s separation
from service shall be paid in a single lump sum on (or within 15 days after) the
six month anniversary of the Participant’s separation from service. After such
six month anniversary, the Participant’s installment payments shall be made on
the normal schedule.

8. Tax Withholding. Payments under this Plan shall be reduced for applicable tax
withholdings.

This Eighth Amendment is executed this 23rd day of December, 2008.

 

UNIVAR USA INC. By  

/s/ Gary Pruitt

Its President